542 F.2d 650
92 L.R.R.M. (BNA) 3161, 79 Lab.Cas.  P 11,502
Raymond E. DAVIS, Plaintiff-Appellee,v.ALABAMA POWER COMPANY, Defendant-Appellant.
No. 74-4149.
United States Court of Appeals,Fifth Circuit.
July 1, 1976.

Marshall Timberlake, H. Hampton Boles, Birmingham, Ala., for defendant-appellant.
Wayman G. Sherrer, U. S. Atty., Henry I. Frohsin, Asst. U. S. Atty., Birmingham, Ala., Robert E. Kopp, Atty., John K. Villa, Atty., Appellate Section, Civil Div., Dept. of Justice, Washington, D.C., for plaintiff-appellee.
Before AINSWORTH, MORGAN and RONEY, Circuit Judges.
PER CURIAM:


1
AFFIRMED on the basis of the well-reasoned opinion of District Judge Guin published in D.C., 383 F.Supp. 880 (1974).

RONEY, Circuit Judge (dissenting):

2
I respectfully dissent.  All leaves of absence without regular pay are excluded from Accredited Service under Alabama Power Company's Pension Plan.  The result reached by the district court accords greater benefits to an employee for leave of absence for military service than for any other leave of absence without pay.  Like the Third and Tenth Circuits, I would hold that the benefits provided by the Pension Plan are not prerequisites of seniority under the Act.  50 U.S.C. App. § 459(c)(1) (1970).  See Litwicki v. Pittsburgh Plate Glass Ind., Inc., 505 F.2d 189 (3d Cir. 1974); Jackson v. Beech Aircraft Corp., 517 F.2d 1322 (10th Cir. 1975).  I would reverse.